Case 3:19-cr-00019-GMG-RWT Document 11 Filed 03/05/19 Page 1 of 1 PageID #: 15


                                                                                   PILED
                                                                                  M, .0520,9
                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  UNITED STATES OF AMERICA,
                      Plaintiff,

  v.                                             CRIMINAL ACTION NO. 3:19-MJ-34
                                                 (Judge Groh)

  CHRISTOPHER YATES,

        Defendant.


                       ORDER OF TEMPORARY DETENTION
                PENDING HEARING PURSUANT TO BAIL REFORM ACT

        Upon motion of the United States of America, it is

        ORDERED that a detention hearing be set at the earliest possible time after the

  defendant has had an opportunity to confer with counsel.

        Pending this hearing, the defendant shall be held in the custody of the United

  States Marshal and produced at the hearing.

        DATED:



                                          UNITED STAT MAGISTRATE JUD
